Title: General Orders, 8 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Friday October 8th 1779.
          Parole Norlingen—  C. Signs Oleron Padron—
        
        The fatigue parties which go on in the morning to take their breakfast with them; At twelve they are to be relieved by an equal number who are to remain on duty ’till twilight.
        
        The North-Carolina troops will resume their former position on the Island and the regiments of Pennsylvania rejoin their respective brigade.
        Tomorrow the troops will begin to exercise in the following manner.
        Two regiments by brigade will exercise daily from 9 to 11 ôclock in the morning, and from three to half past four in the afternoon; For this purpose the duty is to be done regimentally as far as possible.
        Each regiment will form a battalion as complete as possible and absolutely not under the number of men fixed in the Ordinance.
        Each Colonel will himself command his battalion and will perform the following exercise.
        1st—The Manual Exercise.
        2ndly—To wheel by Platoons from the right or left—to march the regiment in the ordinary step—to form it again on the same place which it has quitted.
        3rdly—To advance in battalion in the ordinary step.
        4thly—To retire in battalion in the same step.
        5thly—To fire by Platoons, Division & Battalion standing—The Inspectors will assist in the Exercise and will see that nothing is done contrary to the principles established in the regulations.
        The Honorable the Congress on the 25th of September were pleased to pass the following resolves, and His Excellency the President adds that, “The important business in which Congess have been engaged, has prevented an earlier attention to the brilliant action at Powle’s-Hook.[”]
        Resolved—That the thanks of Congress be given to Majr General Lord Stirling for the judicious measures taken by him to forward the Enterprise and to secure the retreat of the Party.
        Resolved—That the thanks of Congress be given to Major Lee for the remarkable prudence, address and bravery displayed by him on the occasion, and that they approve the humanity shewn in circumstances prompting to severity as honorable to the Arms of the United States and correspondent to the noble principles on which they were assumed.
        Resolved—That Congress entertain a high sense of the discipline fortitude and spirit manifested by the officers and soldiers under the command of Major Lee in the march, action and retreat, and while with singular satisfaction they acknowledge the merit of these gallant men, they feel an additional pleasure by considering them as part of an Army in which very many brave officers and soldiers have proved by their cheerful performance of every duty, under every difficulty that they ardently wish to give the truly glorious examples they now receive.
        
        Resolved—That Congress justly esteem the military caution so happily combined with daring activity by Lieutenants McCallister and Rudolph in leading on the Forlorn-Hope.
        Resolved—That a Medal of Gold emblematical of this affair be struck under the direction of the Board of Treasury and presented to Major Lee.
        Resolved—That a Brevet and the Pay and Subsistence of Captains be given to Lieutt McCallister and Lieutt Rudolph respectively.
        Resolved—That the sum of fifteen thousand dollars be put into the hands of Major Lee to be by him distributed among the non commissioned officers and soldiers of the detachment he commanded at the attack and surprise of Powle’s Hook in such manner as the Commander in Chief shall direct.
        Resolved—That the Pay and Subsistence of Captains be allowed to Lieutenants Gibbons and Knox, the officers who led on the Forlorn-Hope in the late attack on Stony-Point & also to Mr Archer, the bearer of the General’s letter & Volunteer Aide, to commence from the date of their respective commissions of Brevets voted by Congress the 26th day of July last.
      